UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8755 Ash Street, Suite 1, Vancouver, British Columbia, Canada V6P 6T3 (Address of principal executive offices) (Zip Code) (855) 324-1110 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 66,299,868 common shares issued and outstanding as of February 27, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mining Safety Disclosures 11 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim condensed consolidated financial statements of Eternity Healthcare Inc. for the three and nine month periods ended January 31, 2014 are included with this Quarterly Report on Form 10-Q. Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the nine months ended January 31, 2014 (Expressed in U.S. Dollars) (Unaudited) 3 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Expressed in U.S. Dollars) As at January 31, (unaudited) As at April 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory (Note 5) Note receivable — Prepaid expenses — GST/HST receivable PROPERTY AND EQUIPMENT, net (Note 6) — TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 7) Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) CAPITAL STOCK (Note 8) Authorized 300,000,000 common shares, par value $0.001 Issued and outstanding January 31, 2014 – 66,299,860 common shares April 30, 2013 – 63,575,000 common shares — Additional paid-in capital ) Accumulated other comprehensive gain Deficit, accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these interim consolidated financial statements. F-1 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF LOSS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) For the three month period ended January 31, For the three month period ended January 31, For the nine month period ended January 31, For the nine month period ended January 31, From inception on December 10, 2009 through January 31, SALES Product Sales $ — $ Cost of goods sold ) EXPENSES Depreciation 44 61 General and administrative Professional fees Research and development — Salaries OTHER EXPENSES Loss on settlement of debt — — — $ — — — NET LOSS FOR THE PERIOD $ ) $ ) ) $ ) $ ) COMPREHENSIVE LOSS Net (loss) for the period $ ) $ ) ) $ ) $ ) Foreign currency translation adjustments ) COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) ) $ ) $ ) NET LOSS PER SHARE – BASIC AND DILUTED $ ) $ ) ) $ ) WEIGHTED AVERAGE NUMBEROF COMMON SHARES OUTSTANDING 66,299,868 63,575,000 65,144,761 63,575,000 The accompanying notes are an integral part of these interim consolidated financial statements. F-2 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Expressed in U.S. Dollars) (Unaudited) For the nine month period ended January 31, For the nine month period ended January 31, From inception on December 10, 2009 to January 31, OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net cash provided by operating activities: Depreciation Expenses paid on behalf of the Company by related parties — — Stock options issued for services Loss on settlement of debt Changes in operating assets and liabilities: Inventory ) ) ) Prepaid expenses ) Accounts receivable ) — ) Note receivable ) — ) Accounts payable and accrued liability ) ) GST/HST receivable ) Net cash used in operating activities ) ) ) INVESTING ACTIVITIES Purchase of equipment — — ) FINANCING ACTIVITIES Common shares issued for cash (Note 8) — Proceeds from related party payables Repayments on related party payables — — ) Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH ) INCREASEIN CASH CASH, beginning of period — CASH, end of period $ $ NON CASH INVESTING AND FINANCING ACTIVITIES Net assets acquired in share agreement — — Common stock issued for debt — — The accompanying notes are an integral part of these interim consolidated financial statements. F-3 Eternity Healthcare Inc. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 31, 2014 (Expressed in U.S. Dollars) (Unaudited) 1.NATURE AND CONTINUANCE OF OPERATIONS Eternity Healthcare Inc. (the “Company”) was incorporated under the laws of the State of Nevada on October 24, 2007 under the name Kid’s Book Writer, Inc.On September 23, 2010, the Company changed its name to Eternity Healthcare Inc., and affected a reverse stock split of the issued and outstanding common stock at a factor of 10 old shares for 1 new share.The Company is focused on offering an extensive range of diagnostic kits, general lifestyle supplements and many other management products and resources. On December 13, 2010, pursuant to the terms of a share exchange agreement, the Company acquired 100% of the issued and outstanding common stock of Eternity Healthcare Inc., a company incorporated under the laws of the Province of British Columbia on December 10, 2009 (“Eternity BC”), for 60,000,000 shares of its own common stock, which were distributed to the shareholders of Eternity BC (the “Share Exchange Agreement”) (Note 7). The Share Exchange Agreement, which represents a majority of the then issued and outstanding shares of the Company, constituted a change in control of the Company.The acquisition of Eternity BC was accounted for as a reverse acquisition in accordance with Accounting Standards Codification (“ASC”) 805-40, “Business Combinations”.The Company determined for accounting and reporting purposes that Eternity BC is the acquirer because of the significant holdings and influence of the control group of the Company before and after the acquisition.As a result of the transaction, Eternity BC shareholders own approximately 94.4% of issued and outstanding common stock of the Company on a diluted basis. Accordingly, the assets and liabilities of Eternity BC are reported as historical costs and the historical results of operations of Eternity BC are reflected in this and future filings as a change in reporting entity.The assets and liabilities of the Company are reported at their carrying values, which approximate fair value, on the date of the acquisition and results of operations are reported from the date of acquisition of December 13, 2010.The transaction was accounted for as a recapitalization of Eternity BC and the issuance of stock by Eternity BC for the assets and liabilities of the Company. The Company is a development stage enterprise, as defined in ASC 915-10 “Development Stage Entities”.The Company is devoting all of its present efforts in securing and establishing a new business, and its planned principle operations have not commenced, and, accordingly, a small amount of revenue has been derived during the organization period. On June 25, 2012, the Company entered into a marketing agreement with Mika Medical Company of Korea, to be the sole marketer of a new line of needle-free injection product for North America.Furthermore, the marketing agreement was extended to some European countries (Germany, France and Spain) in December 2012.Additionally, the Company obtained the rights to market the products throughout the world with an Amendment dated December 20, 2012. Since signing the Distribution Agreement with Mika Medicals, the Company has emerged in organizational and start-up activities, including developing a new business plan, making arrangements for office space and raising additional capital.The Company has generated a small amount of revenue from product sales. F-4 Eternity Healthcare Inc. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 31, 2014 (Expressed in U.S. Dollars) (Unaudited) 1.NATURE AND CONTINUANCE OF OPERATIONS - continued On October 25, 2013 the Company entered into a Binding Letter of Intent for Acquisition through Share Exchange with Global Medical Equipment of America (GMEA) to issue 40,000,000 shares to the shareholders of GMEA in exchange for all of the shares of GMEA. As a confirmation of intent to merge, the Company advanced funds in the amount of $60,000 to GMEA. The Company was unable to reach a final agreement with GMEA and on January 31, 2014 the Company provided notice demanding repayment of the note receivable. The Company’s consolidated financial statements as at January 31, 2014 have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities and commitments in the normal course of business.The Company has net loss of $ 514,813 for the nine months ended January 31, 2014 (January 31, 2013 - $ 144,824) and has a working capital surplus of $ 534,002 as at January 31, 2014 (January 31, 2013 - $ 484,531 deficit). 2.CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, result of operations, and cash flows at January 31, 2014, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s April 30, 2013 audited financial statements. The results of operations for the period ended January 31, 2014 are not necessarily indicative of the operating results for the full year. 3.GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. F-5 Eternity Healthcare Inc. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January 31, 2014 (Expressed in U.S. Dollars) (Unaudited) 4.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies used in the preparation of these consolidated financial statements. Basis of presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and are expressed in U.S. dollars. Principles of consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Eternity BC.All significant intercompany balances and transactions have been eliminated in consolidation. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. Inventory Inventory is stated at the lower of cost or market with cost determined under the weighted average cost method Foreign currency translation The Company’s functional currency is the Canadian dollar and reporting currency is the U.S. dollar.All transactions initiated in other currencies are translated into the reporting currency in accordance with ASC 830, “Foreign Currency Matters” as follows: i) Assets and liabilities at the rate of exchange in effect at the balance sheet date; and ii) Revenue and expense items at rate of exchange at the dates on which those elements are recognized. Gains and losses on translation are included in other comprehensive income (loss) in stockholders’ deficiency for the period. Basic and diluted net income (loss) per share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share”.ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common stockholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. F-6 Eternity Healthcare Inc. (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS October 31, 2013 (Expressed in U.S. Dollars) (Unaudited) 4.SIGNIFICANT ACCOUNTING POLICIES – continued Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting period.Actual results could differ from these estimates Recent accounting pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have material impact on the Company’s financial position or statements. 5.INVENTORY Inventory consists of needle free injection products that are held for resale.Inventory is stated at the lower of cost or market with cost determined under the weighted average cost method.As of January 31, 2014 and April 30, 2013 inventory consisted of the following: January 31, April 30, Raw materials $
